Citation Nr: 0938868	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to an initial rating of greater than 10 
percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Father




ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from February 
2002 to July 2005.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating 
determinations completed in January 2006 and May 2007 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas.  The Veteran had a hearing before 
the undersigned Board Member in March 2009 on the issue of 
entitlement to a higher initial rating for an anxiety 
disorder.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Service Connection for a Right Knee Disorder

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
exam must be adequate. An adequate exam is one which allows 
the Board to make a fully informed decision. Id. at 311.

In this case, the Board finds that it cannot make a fully 
informed decision because the examination report provides no 
opinion regarding the etiology of the Veteran's right knee 
disability.  At his May 2006 VA examination, the Veteran was 
diagnosed with right knee patellofemoral syndrome.  However, 
no opinion on the etiology of this diagnosis was made.  
Without such an opinion, the Board finds that in this case a 
fully informed decision cannot be made. See Barr, 21 Vet. 
App. at 311 (ruling that an exam was inadequate in part 
because there was no etiological opinion provided).

B. Initial Rating of Greater than 10 Percent for an Anxiety 
Disorder

The Veteran received a VA examination for his service-
connected anxiety disorder most recently in October 2007.  At 
his March 2009 hearing, the Veteran asserted that his 
disability has since worsened, and now includes symptoms such 
as suicidal ideation.  Given the time elapsed since the 
Veteran's previous exam and the increase in symptoms 
according to the Veteran, the Board finds that remand is 
warranted for a new VA examination to determine the extent of 
the Veteran's anxiety disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
his right knee disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing. 

After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran 
currently suffers from a right knee 
disability related to his active duty 
service. 

A detailed rationale should be provided 
for all opinions.  If these determinations 
cannot be made on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

2. Schedule the Veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his service-
connected anxiety disorder and any non-
service-connected psychiatric 
disabilities.  The claims file, to include 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was completed.  Following a 
review of the claims file, and an 
interview with and examination of the 
Veteran, the examiner should respond to 
the following (any opinions should be 
accompanied by a rationale):  

(a) The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of the Veteran's 
anxiety disorder and include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  

(b) Any psychiatric disorders identified, 
other than an anxiety disorder, should be 
diagnosed and any associated symptoms 
should be described.  If the examiner is 
unable to separate out the effects of the 
Veteran's anxiety disorder from any other 
psychiatric disorders, he/she should 
expressly state so.  

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought. Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




